NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHN DOE,                        )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D17-1798
                                 )
SALESIANS OF DON BOSCO, d/b/a, )
SALESIAN SOCIETY, INC.,          )
                                 )
           Appellee.             )
________________________________ )


Opinion filed June 22, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Richard N. Asfar of Vaka Law Group,
P.L., Tampa, and Joseph H. Saunders of
Saunders & Walker, P.A., Pinellas Park,
for Appellant.

John C. Kelly and Scott M. Weingart of
McCarter & English, LLP, Newark,
New Jersey, and Richard M. Hanchett
of Trenam, Kemker, Scharf, Barkin,
Frye, O'Neill & Mullis, P.A., Tampa, for
Appellee.


PER CURIAM.


             Affirmed.
NORTHCUTT, CRENSHAW, and SLEET, JJ., Concur.




                                 -2-